             Case 2:20-cv-00111-RAJ Document 131 Filed 07/30/21 Page 1 of 1



                                                        HONORABLE RICHARD A. JONES
1
2
3
4
5
6
7
                               UNITED STATES DISTRICT COURT
8                             WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
9
     STATE OF WASHINGTON; et al.,
10
                  Plaintiffs,
11                                                   Case No. 2:20-cv-00111-RAJ
           v.
12                                                   ORDER DISMISSING ACTION
     UNITED STATES DEPARTMENT OF                     WITH PREJUDICE
13
     STATE; et al,
14
                  Defendants.
15
16
17         On March 6, 2020, this Court granted in part Plaintiffs’ motion for preliminary

18   injunction. Dkt. # 94. Defendants appealed the order. Dkt. # 98. Later, on April 27,

19   2021, the Ninth Circuit vacated the preliminary injunction and remanded to this Court

20   with instructions to dismiss. Dkt. # 126 at 8. The Court accordingly DISMISSES this

21   action with prejudice.

22         Dated this 30th day of July, 2021.

23
24
25
                                                    A
                                                    The Honorable Richard A. Jones
26                                                  United States District Judge
27
28   ORDER – 1
